DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 1/04/2021.  Claims 10 is amended and claims 10-16 and 18 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brainard et al. (US PG Pub. 2003/0105964; hereinafter Brainard; previously cited) and US PG Pub. 2002/0141621 to Lane (hereinafter Lane) and US Pa. No. 5,585,787 to Wallerstein (previously cited).
Regarding claim 10, Brainard discloses a payment device (user authentication device 120, Fig. 1) comprising: a credit card number (an authentication code 590A, Fig. 4; para [0074-0084]); a battery (“a smaller device with a display and battery” or a laptop embodiment; para [0025]); a processor operable to change said credit card number based on a time signal (“The authentication device 520 includes a dynamic value function 532. The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540. The dynamic value function 532 changes the dynamic value 522 once each time interval.”, Fig. 4; para [0074-0084]); a memory (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]); an electronic device (processor; [0025,0074]) operable to communicate information stored in said memory to a 
Brainard discloses at least a portion of communicated information (“The authentication device 520 includes a dynamic value function 532. The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540. The dynamic value function 532 changes the dynamic value 522 once each time interval.”, Fig. 4; para [0074-0084]) changes based on communications received (“The current time is supplied to the dynamic value function 532 by a clock 505 in the terminal 540.”, Fig. 4; para [0003,0006,0039 ,0074-0084]).
Alternatively, Brainard discloses at least a portion of communicated information (Fig 2A; para [0050,0056]) changes based on communications received (determine the time step 202, Fig. 2A; para [0003,0006,0039,0050,0056]) elsewhere in the reference.  Specifically the time determining step is described thusly “In one embodiment, the dynamic value (T) is provided as the output of a time clock function. The time clock function provides the current time to the dynamic value function. The dynamic value function determines the appropriate dynamic value (T) in response to the data provided by the clock function. In one such embodiment, implemented in a device having a clock and a processor, the dynamic value (T) is generated by a clock that is a counter that is set to an initial value and is incremented every second. This clock counts the number of seconds since the initially configured time. Every sixty seconds the clock signals the dynamic value function, which reads the clock, increments the dynamic value (T), and stores the incremented dynamic value as the dynamic value (T) for that time interval.” (para [0042]).
Brainard discloses the claimed invention as cited above though does not explicitly disclose: a receiver for receiving a global positioning system signal (GPS), wherein said credit card number changes based on said GPS signal.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a receiver for receiving a GPS signal with a payment device as taught by Lane with the system as disclosed by Brainard.  The motivation would have been to provide additional security by reducing transaction errors and fraud of duplicate transaction identifiers as the time information links a proper use of a transaction device to only the instance in which the transaction device is used (para [0023-0024]).
Brainard discloses the claimed invention as cited above though does not explicitly disclose an electronic device operable to communicate information stored in said memory to a magnetic stripe reader.
Wallerstein discloses an electronic device (magnetic strip control 54 and inductor 56, Fig. 4) operable to communicate information stored in said memory (memory 42 and 44, Fig. 4) to a magnetic stripe reader (col. 5, ll. 11-col. 6, ll. 55).
While Brainard discloses use of magnetic stripes to communicate information ([0025],[0029]) and communication of information that is dynamic and stored in the processing system to a magnetic stripe reader, it is unclear if the embodiment having magnetically encoded and read information is intended to be used in conjunction with the embodiment of dynamically generating and storing authentication codes.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dynamic magnetic stripe interface as taught by Wallerstein with the system as disclosed by Brainard.  The motivation would have 
Regarding claim 11, Brainard discloses a display (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]).
Regarding claim 12, Brainard discloses said payment device is a payment card (abstract).
Regarding claim 13, Brainard discloses a first display (the user authentication device 120 includes a microprocessor with on-board memory, a power source, and a small LCD display; para [0025,0074]).
It is old and well known in the field of endeavor to provide printed indicia on a transaction card.  Such indicia may be partially redundant, e.g. account identifiers such as names and numbers, as well as issuer logos and other security markings used to authenticate devices.
Wallerstein provides a display (display 16, Fig. 1) and a second display (indicia 12 and 14, Fig. 1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second display as taught by Wallerstein with the system as disclosed by Brainard.  The motivation would have been to provide additional information, such as additional dynamic digits or static information.  Additional dynamic digits allow the transaction to encode more dynamic information than a single display digit.  
Regarding claim 14,Brainard discloses a security code (PIN; abstract), wherein said security code and said credit card number are operable to be utilized to complete a purchase transaction (abstract).
Regarding claim 15, Brainard discloses a random number generator ([0051]-[0061]
Regarding claim 16, Brainard discloses a clock (determine the time step 202, Fig. 2A; para [0003,0006,0050,0056]).
Regarding claim 18, Brainard discloses a display ([0025]), wherein said at least a portion of said credit card number is provided on said display (“the authentication code that results is displayed”; [0016]).

Response to Arguments
Applicant’s arguments with respect to claims 1/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872